Title: Abigail Adams to John Adams, 18 June 1795
From: Adams, Abigail
To: Adams, John


          
            My Dearest Friend
            June 18— 1795
          
          I received yours of the 12th. I wish congress may rise by the time you mention. a Gentleman reported here yesterday that he had heard that mr Langdon had said he was determind to oppose the Treaty in every article. people are very anxious— the col had letters from Halifax which informs him, that without Libeling the vessel, they proceed to unload her & will not permit the Captain nor a single hand belonging to the vessel to be on Board. Mr de Latomb came yesterday to see me, & is to Breakfast here this morning. he looks thin, but I believe considers himself a very fortunate Man to be able to return to America with his Head upon his shoulders— he is very communicative respecting the State of France both when he arrived there, & when he left it Says he has dispatches from our Son to the Secretary of state that he inquired after him of the Commissioners from Holland that they informd him, that the Minister & his Secretary were much respected there—
          I was glad to hear that you were well. I hope you will be cautious of the Hot Suns, & the reflection from the houses & that you will get an umbrella— I walkt out yesterday a little way near the middle of the day, and felt such a sensation from the Heat of the Sun as I never before experienced— tho I had an umbrella and the distance was short, I was near fainting. mrs Fitch Sent me home in her carriage. I have had the Head ack ever since. I have often heard of the

Brick and stone reflection, but I never felt the force of the Sun in such a manner before—
          Mrs Smith & children are well I have not heard again from Quincy
          affectionatly Yours
          
            A Adams—
          
        